Citation Nr: 1537334	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 30, 2012 for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease. 

3.  Whether the reduction of the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease from 20 percent to 10 percent effective July 1, 2015 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1975.  
	
This matter (tinnitus) comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).  

As addressed below, the issues of entitlement to an effective date earlier than January 30, 2012 for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease and whether the reduction of the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease from 20 percent to 10 percent effective July 1, 2015 was proper have been listed on the title page for procedural purposes only.

The Board observes that the Veteran was originally represented by Veterans of Foreign Wars of the United States (VFW).  In June 2015, the Veteran submitted a VA Form 21-22 appointing the Disabled American Veterans (DAV) as his new representative.  In a subsequent June 2015 letter, VFW revoked its power of attorney for the Veteran.  The Board recognizes the change in the Veteran's representation.  On August 27, 2015, DAV issued an Appellate Brief pertaining to this issue currently before the Board.  On August 28, 2015, DAV waived AOJ consideration of additional evidence added to the record since the AOJ last adjudicated the appeal in an August 2014 statement of the case (SOC).

The issue of entitlement to an increased rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease and entitlement to a total disability rating based upon individual unemployability has been raised by the record.  See VA Form 21-0958 received in May 2015.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that this appeal is processed utilizing the paperless electronic Veterans Benefits Management System (VBMS) and Virtual VA systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for tinnitus.  He contends that his current tinnitus disability results from exposure to acoustic trauma in service while performing his military duties.  His Department of Defense 214 reflects a military occupational specialty (MOS) as a general clerk.  However, he reports that he also served as loader on 5-inch gun mounts.  He further alleges that he has manifested tinnitus ever since his exposure to acoustic trauma in service.  See January 2012 statement in support of the Veteran's claim.

Notably, prior to filing the tinnitus claim, the Veteran established VA treatment in April 2011.  At this time, he reported the onset of tinnitus in the 1980s following an altercation with police.  This statement directly contradicts his subsequent allegation of the onset of tinnitus in service.  Thus, one of these statements is not true.

The Veteran has been afforded VA audiology examinations in January 2013 and August 2015 by the same examiner.  This examiner has opined that the Veteran's tinnitus was less likely as not caused by in-service noise exposure.  In providing this opinion, the examiner indicated that there was no evidence of acoustic trauma in service and noted that the Veteran's duties as a yeoman would unlikely involve high levels of noise.

After a review of the claims folder, the Board concludes that the Veteran's report of the onset of tinnitus in the 1980's is the most credible report of record as it was his first statement on this matter and was made in the context of seeking appropriate diagnosis and treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the VA examiner's reliance on a post-service onset of tinnitus is deemed factually correct.

However, the Board cannot conclude from the available record that the Veteran's description of performing duties as a loader on 5-inch gun mounts is not credible.  Thus, the Board finds that the VA examiner's reliance on a finding that the Veteran was not exposed to acoustic trauma in service is not supportable.  The Board, therefore, finds that an addendum opinion is necessary which accepts a history of the Veteran's noise exposure while performing duties as loader on 5-inch gun mounts.

The Board next observes that, by rating decision dated March 2013, the AOJ granted service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease and assigned an initial 20 percent rating effective January 30, 2012.  He did not appeal this determination.  

In a December 2014 rating decision, the AOJ proposed to decrease the Veteran's service-connected back disability from 20 percent to 10 percent.  In a statement received in January 2015, the Veteran argued his entitlement to an earlier effective date for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease.  But see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is clear and unmistakable error (CUE)).

In an April 2015 rating decision, the AOJ decreased the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease to 10 percent effective July 1, 2015 (60 days from final notification).  The rating decision stated that it denied the Veteran's claim for an earlier effective date, but no analysis was provided on that issue.  In May 2015, the Veteran submitted a notice of disagreement (NOD) with the April 2015 rating decision arguing for a 100 percent rating effective to his discharge from service.

Based upon the above procedural history, the Board concludes that the Veteran has initiated an appeal to the AOJ on the issues of entitlement to an effective date earlier than January 30, 2012 for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease and whether the reduction of the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease from 20 percent to 10 percent effective July 1, 2015 was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that, in cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper). 

The Board observes that the AOJ sent the Veteran a letter in August 2015 acknowledging the May 2015 NOD and explaining to him the next step in the appeals process.  The Board notes, however, as an SOC addressing the appealed issues has not yet been furnished, the Board is legally required to remand the claims for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2015.

2.  Assist the Veteran in associating with the claims folder any relevant private medical records, and clarify whether he has filed a disability claim with the Social Security Administration (SSA).

3.  After completion of the above and any additional development indicated, return the August 2015 VA audiology examination report to the examiner for an addendum opinion.  If the examiner is not available, forward the claims folder to an equally qualified physician.  The need for additional examination of the Veteran is left to the discretion of the VA examiner.  The VA examiner must review the claims folder contents and note that the claims folder was reviewed.

The VA examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran's tinnitus results from noise exposure in service?  In providing this opinion, the examiner is requested to consider the following:
* the Board's factual finding that the Veteran's tinnitus had its onset in the 1980s following an altercation with police; and
* the Board's factual finding that the Veteran was exposed to noise in service while performing duties as loader on 5-inch gun mounts.

4.  Furnish the Veteran an SOC on the issues of (1) entitlement to an effective date earlier than January 30, 2012 for the award of service connection for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease, and (2) whether the reduction of the disability rating for thoracolumbar osteoarthritis and L5/S1 degenerative disc disease from 20 percent to 10 percent effective July 1, 2015 was proper.  In order to perfect an appeal of either claim, the Veteran is advised that he must still timely file a substantive appeal.

5.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and allowed an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

